Case 19-09779   Doc 24-2   Filed 05/30/19 Entered 05/30/19 15:55:45   Desc Exhibit
                                     Page 1 of 11
Case 19-09779   Doc 24-2   Filed 05/30/19 Entered 05/30/19 15:55:45   Desc Exhibit
                                     Page 2 of 11
Case 19-09779   Doc 24-2   Filed 05/30/19 Entered 05/30/19 15:55:45   Desc Exhibit
                                     Page 3 of 11
Case 19-09779   Doc 24-2   Filed 05/30/19 Entered 05/30/19 15:55:45   Desc Exhibit
                                     Page 4 of 11
Case 19-09779   Doc 24-2   Filed 05/30/19 Entered 05/30/19 15:55:45   Desc Exhibit
                                     Page 5 of 11
Case 19-09779   Doc 24-2   Filed 05/30/19 Entered 05/30/19 15:55:45   Desc Exhibit
                                     Page 6 of 11
Case 19-09779   Doc 24-2   Filed 05/30/19 Entered 05/30/19 15:55:45   Desc Exhibit
                                     Page 7 of 11
Case 19-09779   Doc 24-2   Filed 05/30/19 Entered 05/30/19 15:55:45   Desc Exhibit
                                     Page 8 of 11
Case 19-09779   Doc 24-2   Filed 05/30/19 Entered 05/30/19 15:55:45   Desc Exhibit
                                     Page 9 of 11
Case 19-09779   Doc 24-2   Filed 05/30/19 Entered 05/30/19 15:55:45   Desc Exhibit
                                    Page 10 of 11
Case 19-09779   Doc 24-2   Filed 05/30/19 Entered 05/30/19 15:55:45   Desc Exhibit
                                    Page 11 of 11
